3?ish, J.
1. While, in a suit against a railway company for damages alleged to have been sustained by the plaintiff in the employment of the company, in consequence of the negligence of the defendant, a nonsuit should be granted when the evidence for the plaintiff plainly shows negligence on his part, yet if, under the evidence, the question of the plaintiff’s negligence is doubtful, it should be determined by the jury, and the grant of a nonsuit is erroneous. Central Railroad v. Freeman, 66 Ga. 170; Cook v. Western & Atlantic Railroad, 69 Ga. 619; Redding v. Mast Tennessee Railroad, 74 Ga. 385.
2. The plaintiff having shown negligence on the part of the defendant, and it being doubtful, under the evidence, whether or not he was also negligent, „ the court erred in granting a nonsuit.

Judgment reversed.


By five Justices.